   Case 8:18-cr-00339-VMC-TGW Document 29 Filed 01/03/19 Page 1 of 2 PageID 149



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

                                           CLERK’S MINUTES

 CASE           8:18-cr-339-T-33TGW                       DATE:      January 3, 2019
 NO.:
 HONORABLE VIRGINIA M. HERNANDEZ
 COVINGTON


                                                          GOVERNMENT COUNSEL
                                                          Michael M. Gordon, AUSA
 UNITED STATES OF AMERICA

 v.

 JERRY KOEZENO, JR.                                       KATHLEEN M. SWEENEY, AFPD

 COURT REPORTER: Melissa Pierson                          DEPUTY CLERK:            Tamecika Lee

                                                          COURTROOM:               14B
 TIME: 11:03 AM - 11:32 AM
 TOTAL: 29 minutes
                                                          PROBATION:               Dee Mosley


PROCEEDINGS:           CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

Defendant is adjudged guilty on Counts One, Two, and Three of the Indictment.

Defendant’s Oral Motion for downward variance is GRANTED.

For the reasons set forth in the record, the Court imposes the following sentence:
       Imprisonment: ONE HUNDRED TWENTY (120) MONTHS. This term consists of terms of 120
       months as to Counts One, Two and Three, all such terms to run concurrently.
       Supervised Release: SIXTY (60) MONTHS. This term consists of a [36 month] term as to Count
       One and a [60 month] term as to Counts Two and Three, all such terms to run concurrently.

Mandatory and Standard terms and conditions apply.

Special conditions of supervised release:
1.     You shall participate in a substance abuse program (outpatient and/or inpatient) and follow the
       probation officer’s instructions regarding the implementation of this court directive. Further, you
       shall contribute to the costs of these services not to exceed an amount determined reasonable
     Case 8:18-cr-00339-VMC-TGW Document 29 Filed 01/03/19 Page 2 of 2 PageID 150



        by the Probation Office’s Sliding Scale for Substance Abuse Treatment Services. During and
        upon the completion of this program, you are directed to submit to random drug testing.

2.      You shall submit to a search of your person, residence, place of business, any storage units
        under your control, or vehicle, conducted by the United States Probation Officer at a reasonable
        time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
        of a violation of a condition of release. You shall inform any other residents that the premises
        may be subject to a search pursuant to this condition. Failure to submit to a search may be
        grounds for revocation.

3.      The defendant, having been convicted of a qualifying felony, shall cooperate in the collection of
        DNA as directed by the probation officer.

4.      The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The
        Court orders the defendant to submit to random drug testing not to exceed 104 tests per year.

Fine is waived.

Special Assessment: $300.00 to be paid immediately.

Defendant is remanded to the custody of the US Marshal.

Defendant advised of right to appeal and to counsel on appeal.

The Court recommends to the Bureau of Prisons that the defendant:
1.    Be confined at FCI Jesup;
2.    Participate in the 500-hour Residential Drug Abuse Treatment Program (RDAP);
3.    Be allowed to receive mental health treatment;
4.    Be allowed to participate in Life Skills classes; and
5.    Be evaluated for any other vocational programs the Bureau of Prisons deems appropriate.

GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


 Total Offense Level               31

 Criminal History Category:        V

 Imprisonment Range                168-210 months

 Supervised Release Range          1 year-3 years as to Count 1; and 4
                                   years-5 years as to Counts 2 and 3

 Restitution:                      N/A

 Fine Range                        $30,000-$10,000,000

 Special Assessment                $300.00
